Wells, C.J., concurring: Respectfully, I write separately to respond to the suggestion, raised by Judge Chiechi in her opinion dissenting and concurring in part, that respondent’s motion for summary judgment should be denied on the narrow ground that section 301.6330-l(e), Proced. & Admin. Regs., is dispositive of the issue in the instant case. The issue before us is whether section 6330(c)(2)(B) permits a taxpayer to challenge in a lien and levy action in this Court the existence or amount of tax that the taxpayer previously reported due on his or her income tax return. The majority concludes, and I believe correctly so, that the plain language of section 6330(c)(2)(B) permits a taxpayer to raise such a challenge. Judge Chiechi, however, agrees with the result reached by the majority only insofar as petitioners may challenge the existence or amount of the tax liability specified in the “final notice”. I believe the majority, based on its interpretation of section 6330(c)(2)(B), correctly holds that petitioners may challenge the entire amount of tax, penalties, and interest that respondent assessed against them for the taxable year 2000.1  Section 301.6330-l(e), Proced. & Admin. Regs., quoted in full in the majority opinion, is an interpretative regulation that does nothing more than state a general proposition, to wit: A taxpayer may challenge in a collection review proceeding the existence or amount of the tax liability set forth in a final lien or levy notice if the taxpayer did not receive a notice of deficiency for such liability or did not otherwise have an opportunity to dispute such liability. The regulation largely tracks the language of section 6330(c)(2)(B), with the exception that the term “underlying tax liability” contained in the statute is in the regulation replaced by the phrase “the tax liability specified on the CDP Notice”. Nowhere in the parties’ motion or opposition or written and oral arguments have they cited or relied upon section 301.6330-l(e), Proced. & Admin. Regs. I suggest that the reason for the parties’ failure to cite that regulation is that the proper disposition of respondent’s motion depends upon the Court’s statutory construction of section 6330(c)(2)(B). In any event, the general rule espoused in the regulation is in no way dispositive of the specific question whether section 6330(c)(2)(B) permits a taxpayer to challenge the existence or amount of tax that was reported due on the taxpayer’s return. It is respondent’s position in the instant case that tax reported due on a return and assessed by respondent under section 6201 represents a unique assessment that Congress never intended to be subject to challenge under section 6330(c)(2)(B) (and by implication section 301.6330-l(e), Proced. & Admin. Regs.). Under the circumstances, I believe that it is incumbent upon this Court to resolve the question the parties raised and argued by analyzing the controlling statutory provision, as opposed to relying upon a general statement appearing in an interpretative regulation. Foley, Thornton, and Kroupa, JJ., agree with this concurring opinion.   Petitioners not only challenge the $222,315.34 amount specified in respondent’s final notice of intent to levy, but they also contend that they overpaid their taxes in the amount of $519,087.